          Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 CYNTHIA LEE DOUGHERTY

                       Plaintiff,                  CIVIL ACTION NO. 3:20-CV-00504

         v.                                               (MEHALCHICK, M.J.)

 ANDREW M. SAUL,

                     Defendant.


                                     MEMORANDUM

        Plaintiff Cynthia Lee Dougherty brings this action under sections 205(g) of the Social

Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3) (incorporating § 405(g) by reference), seeking

judicial review of the final decision of the Commissioner of Social Security (“the

Commissioner”) denying her applications for disability insurance benefits and supplemental

security income under Titles II and XVI of the Social Security Act. (Doc. 1). On July 28,

2020, the parties consented to the jurisdiction of the undersigned United States Magistrate

Judge pursuant to the provisions of 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of

Civil Procedure. (Doc. 12). For the reasons set forth below, the Commissioner’s decision will

be VACATED and the case REMANDED for further consideration.

   I.         BACKGROUND AND PROCEDURAL HISTORY

        In September 2016, Dougherty protectively filed an application for supplemental

security income under Title XVI of the Social Security Act. (Doc. 14-2, at 20). Additionally,

in October 2016, Dougherty filed an application for disability insurance benefits under Title

II of the Social Security Act. (Doc. 14-2, at 20). In both applications, Dougherty alleged

disability beginning February 23, 2015, due to panic, anxiety, nerve problems in her hands
           Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 2 of 12




and leg, left knee damage, and bone spurs in both ankles. (Doc. 14-2, at 20; Doc. 14-6, at 7).

The Social Security Administration initially denied the applications in June 2017, prompting

Dougherty’s request for a hearing, which Administrative Law Judge (ALJ) Paula Garrety

held on October 4, 2018. (Doc. 14-2, at 20; Doc. 14-2, at 41). In a written opinion dated

December 4, 2018, the ALJ determined that Dougherty was not disabled from February 23,

2015, through the date of the decision and therefore not entitled to benefits under Title II or

Title XVI. (Doc. 14-2, at 20-33). The Appeals Council subsequently denied Dougherty’s

request for review. (Doc. 14-2, at 2).

         On March 30, 2020, Dougherty commenced the instant action. (Doc. 1). The

Commissioner responded on September 17, 2020, providing the requisite transcripts from

Dougherty’s disability proceedings. (Doc. 13; Doc. 14). The parties then filed their respective

briefs, with Dougherty raising five bases for reversal or remand. (Doc. 20; Doc. 21; Doc. 24).

   II.      STANDARDS OF REVIEW

         To receive benefits under Titles II or XVI of the Social Security Act, a claimant must

demonstrate an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). To satisfy this requirement, a

claimant must have a severe physical or mental impairment that makes it impossible to do his

or her previous work or any other substantial gainful activity that exists in significant numbers

in the national economy. 42 U.S.C. § 423(d)(2)(A), 1382c(a)(3)(B); 20 C.F.R. § 404.1505(a),




                                              -2-
           Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 3 of 12




416.905(a). 1 Additionally, to be eligible to receive benefits under Title II of the Social Security

Act, a claimant must be insured for disability insurance benefits. 42 U.S.C. § 423(a)(1)(a); 20

C.F.R. § 404.131.

       A. ADMINISTRATIVE REVIEW

       The “Social Security Administration, working through ALJs, decides whether a

claimant is disabled by following a now familiar five-step analysis.” Hess v. Comm’r Soc. Sec.,

931 F.3d 198, 200-01 (3d Cir. 2019). The “burden of proof is on the claimant at all steps except

step five, where the burden is on the Commissioner of Social Security.” Hess, 931 F.3d at 201;

20 C.F.R. §§ 404.1512(a)(1), 416.912(a)(1). Thus, if the claimant establishes an inability to do

past relevant work at step four, the burden shifts to the Commissioner at step five to show that

jobs exist in significant numbers in the national economy that the claimant could perform

consistent with his or her residual functional capacity, age, education, and past work

experience. 20 C.F.R. §§ 404.1512(a)(1), 416.912(a)(1).

       B. JUDICIAL REVIEW

       The Court’s review of a determination denying an application for benefits is limited

“to considering whether the factual findings are supported by substantial evidence.” Katz v.

Comm’r Soc. Sec., 798 F. App’x 734, 736 (3d Cir. 2019). Substantial evidence “does not mean

a large or considerable amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552,

565 (1988) (internal quotation marks omitted). Substantial evidence is less than a


       1
        A “physical or mental impairment” is defined as an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3),
1382c(a)(3)(D).
                                               -3-
         Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 4 of 12




preponderance of the evidence but more than a mere scintilla. Richardson v. Perales, 402 U.S.

389, 401 (1971).

       A single piece of evidence is not substantial if the ALJ ignores countervailing evidence

or fails to resolve a conflict created by such evidence. Mason v. Shalala, 994 F.2d 1058, 1064

(3d Cir. 1993). In an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620

(1966). “In determining if the Commissioner’s decision is supported by substantial evidence

the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627

(M.D. Pa. 2003).

       The question before the Court, therefore, is not whether Dougherty was disabled, but

whether the Commissioner’s determination that Dougherty was not disabled is supported by

substantial evidence and was reached based upon a correct application of the relevant

law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11,

2014) (“[I]t has been held that an ALJ’s errors of law denote a lack of substantial

evidence.”); Burton v. Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The

[Commissioner]’s determination as to the status of a claim requires the correct application of

the law to the facts.”); see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary). If “the ALJ’s findings of fact . . . are supported

by substantial evidence in the record,” the Court is bound by those findings. Knepp v. Apfel,

204 F.3d 78, 83 (3d Cir. 2000).



                                               -4-
              Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 5 of 12




   III.        THE ALJ’S DECISION 2

          In her written decision, the ALJ determined that Dougherty “has not been under a

disability, as defined in the Social Security Act, from February 23, 2015, through the date of

this decision.” (Doc. 14-2, at 33). The ALJ reached this conclusion after proceeding through

the five-step sequential analysis provided by the Social Security Act. See 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4).

          A.    STEP ONE

          At step one of the five-step analysis, the ALJ must determine whether the claimant is

engaging in substantial gainful activity (SGA). 20 C.F.R. § 404.1520(a)(4)(i), 416.920(a)(4)(i).

If a claimant is engaging in SGA, the claimant is not disabled, regardless of age, education,

or work experience. 20 C.F.R. §§ 404.1520(b), 416.920(b). SGA is defined as work activity

requiring significant physical or mental activity and resulting in pay or profit. 20 C.F.R. §§

404.1572, 416.972. In making this determination, the ALJ must consider only the earnings of

the claimant. 20 C.F.R. §§ 404.1574, 416.974.

          Here, the ALJ determined that “[Dougherty] has not engaged in [SGA] since February

23, 2015, the alleged onset date.” (Doc. 14-2, at 22). Thus, the ALJ proceeded to step two.

          B.    STEP TWO

          At step two, the ALJ must determine whether the claimant has a medically

determinable impairment – or a combination of impairments – that is severe and meets the

12-month duration requirement. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the ALJ

determines that a claimant does not have an impairment or combination of impairments that



        At the outset, the ALJ determined that Dougherty met the insured status
          2

requirements of the Social Security Act through June 30, 2020. (Doc. 14-2, at 22).
                                               -5-
         Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 6 of 12




significantly limits the claimant’s “physical or mental ability to do basic work activities,” the

ALJ will find that the claimant does not have a severe impairment and is therefore not

disabled. 20 C.F.R. §§ 404.1520(c), 416.920(c). If, however, a claimant establishes a severe

impairment or combination of impairments, the ALJ proceeds to consider step three.

       Here, the ALJ found that Dougherty had eleven severe impairments: (1) lumbar

degenerative disc disease, (2) cervical degenerative disc disease – status-post surgery, (3)

scoliosis, (4) sacroiliac joint pain, (5) status-post knee surgery, (6) osteoarthritis of the left

thumb, (7) bilateral carpal tunnel syndrome – status-post release, (8) eczema, (9) asthma, (10)

anxiety, and (11) depression. (Doc. 14-2, at 23).

       C.    STEP THREE

       At step three, the ALJ must determine whether the severe impairment or combination

of impairments meets or equals the medical equivalent of an impairment listed in the version

of 20 C.F.R. § Pt. 404, Subpt. P, App. 1 that was in effect on the date of the ALJ’s decision.

20 C.F.R. §§ 404.1520(a)(4)(iii), 404.1525, 404.1526, 416.920(a)(iii), 416.925, 416.926. The

sections in this appendix are commonly referred to as “listings.” If the ALJ determines that

the claimant’s impairments meet a listing, then the claimant is considered disabled. 20 C.F.R.

§§ 404.1520(d), 416.920(d).

       Here, the ALJ determined that none of Dougherty’s impairments, considered

individually or in combination, met or equaled the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526,

416.920(d), 416.925, and 416.926). (Doc. 14-2, at 23-26).




                                              -6-
         Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 7 of 12




           D. RESIDUAL FUNCTIONAL CAPACITY

       Between steps three and four, the ALJ determines the claimant’s residual functional

capacity (RFC). At this intermediate step, the ALJ considers all of the claimant’s symptoms

and “the extent to which [they] can reasonably be accepted as consistent with the objective

medical evidence and other evidence.” 20 C.F.R. §§ 404.1529(a), 416.929(a). This involves a

two-step inquiry where the ALJ must (1) determine whether an underlying medically

determinable mental impairment or impairments could reasonably be expected to produce

the claimant’s symptoms and, if so, (2) evaluate the intensity, persistence, and limiting effects

of the claimant’s symptoms to determine the extent to which they limit the claimant’s

functional limitations. See 20 C.F.R. §§ 404.1529(b)-(c), 416.929(b)-(c).

       After weighing Dougherty’s written and oral statements against other evidence in the

record, the ALJ found that Dougherty’s impairments could reasonably be expected to cause

the alleged symptoms, but that her statements about the intensity, persistence, and the limiting

effects of the symptoms are not entirely consistent with the medical evidence and other

evidence in the record. (Doc. 14-2, at 27). The ALJ determined that Dougherty has the RFC

“to perform medium work as defined in 20 C.F.R. 404.1567(c) and 416.967(c),” with

additional limitations to address her medical impairments:

       [Dougherty] is limited to no more than occasional postural changes; must avoid
       exposure to heights or hazards; must avoid exposure to extremes of cold or
       heat; must avoid exposure to vibrations; is limited to working in a clean
       environment free of pulmonary irritants, with no exposure to wet conditions or
       irritating chemicals; must avoid continuous bilateral hand movements (such as
       in keyboarding); must avoid work with detailed instructions; is limited to
       routine and repetitive tasks with no assembly line production work and few
       work changes; and could have interaction with coworkers and the public for no
       more than 20 % of the workday.

       (Doc. 14-2, at 26).

                                              -7-
         Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 8 of 12




          E. STEP FOUR

       Having assessed a claimant’s RFC, step four requires the ALJ to determine whether

the claimant had, during the relevant period, the RFC to perform the requirements of his or

her past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). Past relevant work

is defined as work that the claimant has done within the past 15 years, that was substantial

gainful activity, and that lasted long enough for the claimant to learn how to do it. 20 C.F.R.

§§ 404.1560(b), 416.960(b). “If the claimant can perform his past relevant work despite his

limitations, he is not disabled.” Hess, 931 F.3d at 202 (citing 20 C.F.R. § 404.1520(a)(4)(iv)).

       Here, after comparing Dougherty’s RFC to the demands of Dougherty’s past relevant

work as a warehouse packer, a truck unloader, a front-line worker, machine feeder, and a

kennel handler and attendant, the ALJ found, based on testimony adduced from a vocational

expert at Dougherty’s administrative hearing, that Dougherty was capable of performing her

past relevant work as a folding machine feeder. Despite finding Dougherty capable of

performing past relevant work, the ALJ still proceeded to analyze step five.

          F. STEP FIVE

       At step five, the ALJ considers the claimant’s age, education, and work experience to

determine whether the claimant can make the adjustment to other work. 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v). These factors are not considered when evaluating a

claimant’s ability to perform past relevant work. 20 C.F.R. §§ 404.1560(b)(3), 416.960(b)(3).

A claimant who can adjust to other work is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).

       Here, considering Dougherty’s age, education, work experience, and RFC, the ALJ

determined that there are jobs that exist in significant numbers in the national economy that

                                              -8-
         Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 9 of 12




Dougherty can perform. (Doc. 14-2, at 32). In making this determination, the ALJ relied on

the expertise of the vocational expert, who testified that Dougherty could perform the

requirements of representative occupations, such as a bagger, an office helper, and a sorter.

(Doc. 14-2, at 32). Given the foregoing analysis, the ALJ determined that Dougherty was not

disabled and therefore denied her applications for benefits. (Doc. 14-2, at 33).

IV.    DISCUSSION

       Dougherty advances several arguments on appeal. She alleges that the ALJ erred by

(1) omitting and failing to include a balanced discussion of the evidence; (2) assigning

significant weight to the opinion of Dr. Ziba Monfared; (3) failing to account for any lumbar

or cervical limitations; (4) failing to provide a proper evaluation of her subjective complaints;

and (5) failing to determine whether the vocational expert’s testimony was consistent with the

Dictionary of Occupational Titles. (Doc. 20, at 20-21). In response, the Commissioner

maintains that the ALJ’s decision is supported by substantial evidence and is in accordance

with the law and regulations. (Doc. 21).

       For the reasons set forth below, the Commissioner’s decision will be VACATED and

the case will be REMANDED for further consideration.

       A. THE ALJ    ERRED IN DISCOUNTING MR. DOUGHERTY’S FUNCTIONAL
           REPORT FOR THE SOLE REASON THAT HE IS NOT A MEDICAL PROFESSIONAL.

       Dougherty’s first allegation of error challenges the ALJ’s consideration of the record

evidence. (Doc. 20, at 21-22). Dougherty submits that the ALJ discounted the third-party

statements of her husband, Charles Dougherty, without considering its corroboration by a

neutral Social Security field office employee who received her application. (Doc. 20, at 21-

22). Mr. Dougherty reported that due to his wife’s medical impairments, she can no longer


                                              -9-
         Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 10 of 12




stand for long periods of time; she has limited use of her knees, ankles, and hands; she can

only walk for five minutes before needing to stop and rest; she experiences pain in her feet

and left knee; and she experiences paresthesia in her legs and right arm. (Doc. 14-6, 15-19).

As for her activities of daily living, Mr. Dougherty indicated that while his wife enjoys reading

and nature rides, she can only cook light meals and perform household chores in short

increments while taking many breaks to rest. (Doc. 14-6, at 15). Mr. Dougherty further stated

that his wife’s medical conditions affect her ability to lift, squat, bend, stand, reach, walk, sit,

kneel, climb stairs, complete tasks, and use her hands. (Doc. 14-6, at 21).

       The Commissioner argues that at multiple points in the decision, the ALJ stated that

she carefully considered the entire medical record. (Doc. 21, at 14). Moreover, the

Commissioner avers that Dougherty’s argument on this score imposes an overly burdensome

articulation requirement on the ALJ, as the Third Circuit does not require the ALJ to discuss

in its opinion every tidbit of evidence included in the record. (Doc. 21, at 14-15). The

Commissioner contends that the ALJ more than satisfied her duty to articulate her findings

in a manner that permits meaningful judicial review in her decision. (Doc. 21, at 15).

       In weighing Mr. Dougherty’s statements, the ALJ concluded:

       Although [Mr. Dougherty] is in the unique position to observe many of
       [Dougherty’s] daily activities, the report provider is not a trained medical expert
       who has been schooled in making appropriate observation of signs and
       symptomatology, and, who has been taught to make dispassionate assessments.
       Accordingly, [Mr. Dougherty’s] opinion has been considered and given only
       moderate weight. Nevertheless, to the extent that the observations opined
       herein are supported by the medical records, this report has been considered in
       the formulation of this decision.

       (Doc. 14-2, at 29-30).




                                               - 10 -
        Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 11 of 12




       The Third Circuit Court of Appeals has consistently held that the ALJ’s decision can

be justified by substantial evidence only upon consideration of all the evidence of record.

Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000); Cotter v. Harris, 642 F.2d 700,

704 (3d Cir. 1981). The ALJ cannot “pick and choose” the evidence upon which to decide a

case, but must weigh all relevant, probative, and available evidence and provide some

explanation for a rejection of probative evidence which would suggest a contrary disposition.

Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994); Fargnoli v. Massanari, 247 F.3d 24, 41-43 (3d

Cir. 2001).

       It is well-established that observations of third-party lay witnesses are valid evidence

for an ALJ to consider in assessing a disability claim. See Nofsker v. Saul, 3:20-CV-00193, at

*9-10 (M.D. Pa. Jan. 12, 2021); see also Gleason v. Colvin, 152 F. Supp. 3d 364, 393 (M.D. Pa.

2015). SSR 16-3p states:

       Other sources may provide information from which [adjudicators] may draw
       inferences and conclusions about an individual’s statements that would be
       helpful to [adjudicators] in assessing the intensity, persistence, and limiting
       effects of symptoms. Examples of such sources include public and private
       agencies, other practitioners, educational personnel, non-medical sources such
       as family and friends, and agency personnel . . . The adjudicator will consider
       any personal observations of the individual in terms of how consistent those
       observations are with the [claimant’s] statements about his or her symptoms as
       well as with all of the evidence in the file.

       SSR 16-3p, 2017 WL 5180304 at *7; 20 C.F.R. § 1527(f)(1); 20 C.F.R. § 416.927(f)(1).

       The ALJ assigned only moderate weight to Mr. Dougherty’s third-party statements for

the sole reason that he is not a trained medical expert. (Doc. 14-2, at 29). Consistent with SSR

16-3p, Mr. Dougherty’s opinion was not intended to serve as an opinion from, in the words

of the ALJ, “a trained medical expert who has been schooled in making appropriate

observation[s] of signs and symptomatology.” See (Doc. 14-2, at 29); SSR 16-3p, 2017 WL
                                             - 11 -
         Case 3:20-cv-00504-KM Document 27 Filed 07/21/21 Page 12 of 12




5180304 at *7; 20 C.F.R. § 1527(f)(1); 20 C.F.R. § 416.927(f)(1). Rather, Mr. Dougherty’s

opinion was intended to serve as a personal observation of his wife. The ALJ should have

measured how consistent his observations were with his wife’s statements about her

symptoms and the medical record as a whole. See SSR 16-3p, 2017 WL 5180304 at *7; 20

C.F.R. § 1527(f)(1); 20 C.F.R. § 416.927(f)(1). It was improper for the ALJ to discount Mr.

Dougherty’s non-medical opinion on grounds that he is not a medical expert. (Doc. 14-2, at

29); see Richards v. Colvin, 223 F. Supp. 3d 296, 306 (M.D. Pa. 2016) (holding that an ALJ

cannot discount a lay witness’s report solely because he or she is not a disinterested witness).

Remand is necessary for consideration of this evidence and in what respect it is or is not

consistent with the medical record. See Richards, 223 F. Supp. 3d at 306.

        Because the Court has vacated and remanded the decision of the Commissioner for

further consideration, the Court declines to address Dougherty’s remaining arguments. “A

remand may produce different results on these claims, making discussion of them

moot.” Burns v. Colvin, 156 F. Supp. 3d 579, 598 (M.D. Pa. 2016).

   I.      CONCLUSION

        Based on the foregoing, the Commissioner’s decision to deny Dougherty disability

benefits is VACATED and the case is REMANDED to the Commissioner for further

development of the record in keeping with the preceding discussion. The Clerk of Court is

directed to CLOSE this case.

        An appropriate Order will follow.


Dated: July 21, 2021                           s/ Karoline Mehalchick
                                                KAROLINE MEHALCHICK
                                                Chief United States Magistrate Judge

                                             - 12 -
